Filed 7/11/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 148







RAD Development-Main Street, LLC, 		Plaintiff and Appellee



v.



Elvis Y. Leunguen-Koundjo,                                                   Defendant and Appellant



         and



All Other Occupants, 		Defendants







No. 20170447







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable Joshua B. Rustad, Judge.



AFFIRMED.



Per Curiam.



Jeff L. Nehring and Hernando I. Perez, Williston, ND, for plaintiff and appellee; submitted on brief.



Elvis Y. Leunguen-Koundjo (argued), self-represented, Butte, MT, defendant and appellant.

RAD Development-Main Street, LLC v. Leunguen-Koundjo

No. 20170447



Per Curiam.

[¶1]	Elvis Leunguen-Koundjo appeals from a district court judgment evicting him from a Williston apartment.  Leunguen-Koundjo argues the district court erred by ordering the eviction because there was insufficient evidence to find he violated material terms of the lease and RAD Development-Main Street, LLC did not follow the proper eviction procedure.  The district court did not clearly err in finding Leunguen-Koundjo violated material terms of the lease and ordering the eviction.  We summarily affirm the judgment under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte